DETAILED ACTION
Non-final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5 and 9 are objected to because of the following informalities:  the limitation “…each task specific layer corresponding to one of the plurality of predictive maintenance models; the generic layers configured to provide, to the task specific layers, associated data….” should be change to “….each task specific layer corresponding to one of the plurality of predictive maintenance models, wherein the generic layers configured to provide, to the task specific layers, associated data….”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by 
Ide et al. (US 2019/0130659).
Regarding Claims 1, 5, 9. Ide teaches a method, comprising (fig. 1& 3): 

(A system, comprising(fig. 1): one or more components(102: fig. 1;310: fig. 3); and an apparatus (110: fig.1) configured to receive data from the one or more components(155: fig. 1; fig.2), the apparatus comprising: a processor(110: fig. 1), configured to)(as cited in claim 9)
for data having incomplete labeling (150: fig. 1; fig. 2) to generate a plurality of predictive maintenance models (120: fig. 1; 351: fig. 3; 1050: fig. 10; [0044], [0102]):
processing the data through a multi-task learning (MTL) architecture comprising generic layers (320-330: fig.3 ; [0045]) and task specific layers for the plurality of predictive maintenance models configured to conduct tasks to determine outcomes for one or more components associated with the data (351: fig. 3; 1050: fig. 10;[0038,] [0044], [0046][0102]), each task specific layer corresponding to one of the plurality of predictive maintenance models(351: fig. 3; 1050: fig. 10;i.e. failure model: [0038] ,[0044], [0046][0102]); 
the generic layers (320-330: fig. 3) configured to provide, to the task specific layers, associated data to construct each of the plurality of predictive maintenance models([0038], [0044], [0046][0102]); and 
executing the predictive maintenance models on subsequently recorded data ([0038], [0044]-[0046],[0102]).

Regarding Claims 2, 6 and 10. Ide further teaches executing a back propagation process on the predictive maintenance models (145: fig. 1) to train the predictive maintenance models together ([0039], [0041], [0102]).

Regarding Claims 3, 7 and 11. Ide further teaches the associated data is output from execution of the generic layers (320-330: fig.3; [0045]).

Regarding Claims 4, 8 and 12. Ide further teaches the plurality of predictive maintenance models comprise two or more of: remaining useful life (RUL), failure prediction (FP), fault detection (FD), performance degradation (PD)( ([0038], [0044]-[0046],[0102])).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Mao et al. (Bearing Fault Diagnosis based on Multi-task Learning, IEEE 2018).
b) Xu et al. (A Digital-Twin-Assisted Fault Diagnosis Using Deep Transfer Learning, 2019).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/           Primary Examiner, Art Unit 2864